              Case 2:21-cr-00011-RSL Document 15 Filed 02/18/21 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                                Case No. CR21-011RSL

10                           Plaintiff,                          ORDER GRANTING
11                      v.                                       UNOPPOSED MOTION TO
                                                                 CONTINUE TRIAL AND
12      JOHNNY STINE,                                            PRETRIAL MOTIONS
13                           Defendant.                          DEADLINE

14
15         This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
16 Pretrial Motions Deadline.” Dkt. # 13. Having considered the facts set forth in the motion, and
17 defendant’s knowing and voluntary waiver, Dkt. # 14, the Court finds as follows:
18 1.      The Court adopts the facts set forth in the unopposed motion: specifically, that discovery
19 in this case will be voluminous and include technical information, including forensic analyses of
20 cell phone data and laboratory testing of materials. Dkt. # 13. The Court accordingly finds that a
21 failure to grant a continuance would deny counsel, and any potential future counsel, the
22 reasonable time necessary for effective preparation, taking into account the exercise of due
23 diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
24 2.      Considering the recommendations made by the Centers for Disease Control and
25 Prevention (“CDC”) and Public Health for Seattle and King County regarding social distancing
26 measures and restrictions required to stop the spread of disease, at this time it is not possible to
27 proceed with a jury trial in this case, which had been scheduled for March 29, 2021. See W.D.
28 Wash. Gen. Order Nos. 15-20, 18-20. Due to the Court’s reduced ability to obtain an adequate
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 1
              Case 2:21-cr-00011-RSL Document 15 Filed 02/18/21 Page 2 of 2




 1 spectrum of jurors, and the impact of the aforementioned public health recommendations on
 2 Court operations, the Court finds that a failure to continue the trial date in this case would likely
 3 result in a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 4 3.      The Court finds that the additional time requested between March 29, 2021 and the
 5 proposed trial date of September 13, 2021, is a reasonable period of delay. The Court finds that
 6 this additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 7 considering counsel’s schedule and all the facts set forth above.
 8 4.      The Court further finds that this continuance would serve the ends of justice, and that
 9 these factors outweigh the best interests of the public and defendant in a speedier trial, within
10 the meaning of 18 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen. Order Nos. 15-20, 18-20.
11 5.      Defendant has signed a waiver indicating that he has been advised of his right to a speedy
12 trial and that, after consulting with counsel, he has knowingly and voluntarily waived that right
13 and consented to the continuation of his trial to a date up to and including October 13, 2021,
14 Dkt. # 14, which will permit his trial to start on September 13, 2021.
15         IT IS HEREBY ORDERED that the trial date shall be continued from March 29, 2021, to
16 September 13, 2021, and pretrial motions are to be filed no later than August 9, 2021.
17         IT IS FURTHER ORDERED that the period of time from the current trial date of March
18 29, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
19 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
20 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
21 (h)(7)(A), and (h)(7)(B)(i), (iv).
22         IT IS SO ORDERED.
23         DATED this 18th day of February, 2021.
24
25
26                                                    A
                                                      Robert S. Lasnik
27                                                    United States District Judge
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 2
